Citation Nr: 1243913	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  97-32 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to June 1978 and from February 1980 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This case has previously been before the Board, most recently in May 2011, when the Board remanded the Veteran's claims for further evidentiary development.  Specifically, in most pertinent part, the RO/AMC was instructed to attempt to obtain the Veteran's records from the Social Security Administration (SSA), to attempt to confirm whether the Veteran had received any relevant medical treatment since August 2008, and to appear for an orthopedic examination.  As will be discussed in further detail below, the RO complied with these directives.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)
 
A January 2003 rating decision increased the disability rating for the Veteran's lumbar spine condition from 10 percent to 20 percent effective May 17, 1996.  Notwithstanding this increased rating, the issue remains in appellate status because this rating does not represent the highest possible benefit, as will be discussed in further detail below.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Since the time of the most recent statement of the case, the Veteran has sent correspondence directly to the Board without a waiver of review in the first instance by the agency of original jurisdiction.  On review, this communication is duplicative of information already contained in the claims file and is irrelevant to the issues on appeal to the Board.  Accordingly, a remand to the RO for initial review of the newly-received documents is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.)


FINDINGS OF FACT

1.  The weight of the probative evidence is against a finding that the Veteran's degenerative disc disease of the lumbosacral spine was the result or, or was aggravated by, the Veteran's military service.

2.  Until September 25, 2003, the Veteran's lumbar spine condition was manifested by limitation of motion that was no worse than moderate in severity; no neurological manifestations were shown.

3.  From September 26, 2003, the Veteran's lumbar spine condition was manifested by forward flexion limited by pain to no worse than 45 degrees and associated neurological deficits that were no more than slight in severity; there was no objective evidence of ankylosis.

4.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbosacral spine was neither incurred in nor aggravated by active military service.  See 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for a disability rating in excess of 20 percent for a lumbar spine condition have not been met. See 38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (effective on and after September 26, 2003), 5292 (effective on and before September 25, 2003), 8510.

3.  The criteria for referral of the Veteran's disability on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2012); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In this case, the Veteran's claims were submitted prior to the enactment of the VCAA in November 2000.  Given that these claims predated the VCAA, no VCAA notice was provided before the December 1996 rating decision.  In March 2004, the Veteran was provided with notice that informed him of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  In October 2007, the Veteran was provided notice under Dingess.

The Board notes that neither the Veteran nor his representative has alleged or proven that prejudice resulted from any error of content, and the Board similarly determines that no harm resulted.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  The Veteran's post-service medical treatment records have been obtained, to the extent available.  The Veteran has stated on a number of occasions that he has received SSA disability benefits since 1991.  VA is required to obtain SSA records prior to adjudicating an appellant's claim in compliance with its duty to assist.  See 38 C.F.R. § 3.201(a) (2012); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the RO made numerous requests for the Veteran's complete SSA record.  In August 2011, the SSA indicated that it had no records on file for the Veteran, or it was unable to locate the Veteran's medical record.  In September 2011, the Appeals Management Center notified the Veteran that such records could not be located, and it requested that the Veteran provide the pertinent records if they were in his possession.  To date, the Veteran has not provided VA with such records.

The Board observes that VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A.                   § 5103A(a)(1) (West 2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Here, VA met that obligation by making a number of attempts to secure the Veteran's SSA records from a variety of sources, including from the Veteran himself.  Further efforts to obtain the Veteran's SSA records would be futile.  An additional stay in adjudication would not benefit the Veteran and would unnecessarily delay and burden agency resources.  See 38 C.F.R. § 3.159(c)(2) (2012) (when attempting to obtain records in the custody of a federal department or agency, including the SSA, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile); Sondel.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was provided with VA examinations in July 1996, April 2004, April 2007, and June 2011.  With respect to the adequacy of these examinations, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012) see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has argued that these examinations are inadequate.  

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.             § 3.303(a) (2012).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2012).

In order to establish service connection for the Veteran's claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Turning to the facts in the instant case, regarding the first Hickson element, medical evidence of a current disability, the Veteran's June 2011 examination indicates that the Veteran has intervertebral disc syndrome.  The first Hickson element, medical evidence of a current disability, is satisfied.

With regard to the second Hickson element, in service disease or injury, the Veteran received treatment for a back condition in service, and the Veteran is otherwise service-connected for lumbosacral strain.  For the purpose of this decision, the second Hickson element, in-service disease or injury, is met.

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The April 2007 VA examiner reviewed the Veteran's medical file, and noted that a March 1986 bone scan showed no abnormal activity in the lumbosacral spine, and that an August 1987 x-ray showed no significant bone or joint abnormality in the lumbar spine.  The examiner noted that the Veteran had been diagnosed with a lumbar strain in 1981, with a recurrence in 1986.  The examiner indicated that a strain is, by nature, an acute muscular injury that virtually always resolves of its own accord within 2-6 weeks.  The examiner noted that the Veteran indicated that he had become involved with an altercation with police in September 1995.  The examiner noted that it was only after this altercation that the Veteran had abnormal MRI findings, particularly in October 1995 and January 1996.  Accordingly, the examiner found that the Veteran's intervertebral disc syndrome was more likely than not related to the September 1995 altercation with police than to the Veteran's military service.

After extensive review of the claims file, the June 2011 VA examiner opined that the Veteran's degenerative disc disease was less likely than not related to active duty service.  While the examiner acknowledged that the Veteran sought treatment for "mechanical low back pain" in service, the examiner noted that the Veteran's examination results in-service were unremarkable, lumbar spine radiographs were negative, an electromyogram (EMG) examination was negative, and a bone scan was negative.  Given the Veteran's age, the examiner found that the presence of mild degenerative disc disease not to be an abnormality and to be less than likely related to service.

To the extent that the Veteran believes his degenerative disc disease is related to military service, the Board notes that the Veteran competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran is competent to report both that he experienced pain in service and that he experiences pain now.  Indeed, the Veteran was provided with a VA examination based upon the competency of his reports of pain.  However, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, however, such as the determination of etiology.  Id.  As a result, competent medical evidence is required to link his current neurological disorder to service, however, such evidence is squarely against the existence of such a relationship.
	
In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's intervertebral disc disease and his active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.            § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.



Increased Rating - Schedular Analysis

Notwithstanding the denial of service connection for degenerative disc disease of the spine, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Therefore, although service connection has been denied for intervertebral disc syndrome, the Board will not attempt to discern which lumbar symptoms are attributable to this nonservice-connected condition and which lumbar symptoms are attributable to the service-connected condition, because clinicians treating the Veteran have generally not done so.  In other words, the Board will attribute all of the Veteran's lumbar symptoms to his service-connected lumbar spine disability.

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for a lumbar spine disability.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2012).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2012).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  See 38 C.F.R. § 4.45 (2012).

VA has twice amended the rating schedule for evaluating disabilities of the spine during the pendency of this appeal.  The first amendment, pertaining to the evaluation of intervertebral disc syndrome under Diagnostic Code 5293, became effective on September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  This amendment will not be discussed further because, as noted above, the Veteran is not service-connected for intervertebral disc syndrome.  The second amendment, pertaining to general diseases of the spine (including intervertebral disc syndrome), became effective on September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board will apply the former criteria for the period prior to the effective date of the new diagnostic codes, and it will apply the revised criteria to the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The Veteran's lumbar spine disability has been rated as 20 percent disabling under Diagnostic Code 5295.  Given the primary diagnosed condition of lumbago or lumbosacral strain, the diagnostic code applicable to lumbosacral strain is the most appropriate in this case.  Before September 26, 2003, Diagnostic Code 5295 applied to lumbosacral strain, and after this date, Diagnostic Code 5237 applied to lumbosacral strain.  

With respect to limitation of motion of the lumbar spine, before September 26, 2003, such disabilities were evaluated in accordance with the criteria set forth in 38 C.F.R.  § 4.71a, Diagnostic Code 5292 (2003).  In pertinent part, a 40 percent rating applied to severe limitation of motion, a 20 percent rating applied to moderate limitation of motion, and a 10 percent rating applied to a slight limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The words "severe," "moderate," and "slight" were not defined in the Rating Schedule or in the regulations during this time period.  Although numerical ranges of motion were not specified in the prior rating criteria for limitation of motion of the cervical spine, the amended regulations provide guidance in this regard.  VA stated that the "normal" ranges of motion associated with the amended regulations were based on the American Medical Association Guides to the Evaluation of  Permanent Impairment, 2nd ed., (1984) ("AMA Guide"), which is the last edition of this publication that measured range of motion of the spine using a goniometer.  See Supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-2003 regulations did not define normal ranges of motion for the spine, the current definition is based on medical guidelines that have been in existence since 1984 and that provide guidance regarding what constitutes "severe," "moderate," and "slight" limitations of motion.  

Effective September 26, 2003, spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  As noted above, the Veteran's condition will not be rated under the provisions applicable to intervertebral disc syndrome because service connection is not appropriate for this condition.

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).

The normal range of motion for the thoracolumbar spine is as follows: forward flexion of 0 to 90 degrees, extension of 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation of 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine (the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) is 240 degrees.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).

Analysis - Before September 25, 2003

In a July 1996 VA examination, the Veteran described experiencing pain in "the entire left side of his body."  The Veteran used no assistive devices, and he had no gait abnormalities.  Upon range of motion testing, the Veteran had flexion to 90 degrees, extension to 15 degrees, bilateral bending to 20 degrees.  The back was straight when the Veteran stood.  A November 1997 magnetic resonance imaging examination indicated that the Veteran had minimal hypertrophic degenerative disease.  A March 2000 clinical record indicated that the Veteran complained of severe low back pain with a decreased range of motion with muscle spasm bilaterally, with the left side worse than the right side.  A July 2000 x-ray examination revealed no significant abnormality in the lumbar spine.

In addition to the medical evidence of record from this period, the Board has considered the Veteran's lay assertions regarding this disability, specifically his assertions that his lower back disorder causes him to experience pain.

Applying the pertinent laws to the facts for this period, the Board notes that the Veteran is in receipt of a 20 percent disability evaluation during this period.  A greater 40 percent evaluation of the Veteran's lumbar spine disability based on limitation of motion would require a "severe" rather than "moderate" loss of motion.  As noted above, when VA amended the regulations applicable to disabilities of the spine, it defined "normal" ranges of motion based on the ranges specified in the AMA Guide.  While the amended regulations do not apply directly to this time period, the Board looks to the amended regulations for broad guidance regarding what constitutes a limitation of motion severe enough to warrant a 30 percent evaluation.  A rating in excess of 20 percent under the amended regulations requires forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  For this time period, the Veteran had full forward flexion, and his ranges of motion do not otherwise closely resemble favorable ankylosis.  The Board finds, therefore, that a rating in excess of 20 percent based on limitation of motion for this period is not warranted.

Turning next to neurological manifestations, neurological abnormalities associated with diseases and injuries of the spine are to be rated separately.  See 38 C.F.R.        § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2012).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2012).

The Veteran's July 1996 examination report indicates that recent electromyogram (EMG) nerve conduction testing was unremarkable.  The Veteran's power was 5/5 and symmetric.  An August 2000 clinical record indicated that the Veteran had full motor strength, but the clinician noted that a full assessment was difficult because of the Veteran's uncooperativeness.  The Veteran's Achilles and patellar reflexes were 2+.  

The Board observes that the record contains scant evidence of objective neurological manifestations associated with the Veteran's low back strain.  The Board acknowledges that the Veteran complained of radiating pain, particularly on his left side, but there is otherwise no indication that the Veteran had neurological manifestations that rose even to the level of mild paralysis, as is required for a compensable rating for diseases of the nerves.  The Board thus finds that the competent evidence of record fails to reflect that the Veteran has separate neurological impairment associated with his service-connected low back disability for which a separate evaluation may be assigned.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for a disability rating in excess of 20 percent must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - After September 26, 2003

The Veteran received a VA examination in April 2004.  The examiner observed that the Veteran did not wear a back brace, and his gait was antalgic with a shortened, shuffling stride.  The Veteran was able to sit in and rise from a chair and climb onto and off of the examination table, both without difficulty.  Upon physical examination of the back, the examiner observed no erythema, ecchymosis, scars, masses, swelling, atrophy, or deformity.  The examiner observed straightening of the lumbosacral spine with loss of lumbosacral lordosis.  There was no scoliosis or pelvic asymmetry.  

The Veteran had forward flexion to 70 degrees actively and 95 degrees passively, extension to 10 degrees actively and 20 degrees passively, lateral flexion to 30 degrees actively and 35 degrees passively, and lateral rotation to 30 degrees actively and 35 degrees passively.  The Veteran was unable to flex and extend his back in excess of three repetitions.  The Veteran's motion was limited by pain, but the examiner observed no objective sign of weakness, fatigue, lack of endurance, incoordination, or easy fatigability.  There was no atrophy or ankylosis in the thoracic or lumbosacral spine.  In an April 2004 addendum opinion, the examiner noted that it was unclear whether the Veteran currently had any significant lumbosacral pathology, due to the Veteran's probable somatization syndrome.  

The Veteran received an additional VA examination in April 2007.  The Veteran indicated that he experienced constant sharp pain in his tail bone that radiated down his left leg.  The Veteran indicated that he experienced constant 10/10 pain.  The Veteran did not wear a back brace or use any ambulatory aids.  The Veteran's back condition did not interfere with his ability to perform activities of daily living.  The Veteran reported experiencing falls occasionally.  The Veteran's back pain affected his ability to sleep, and he complained of a loss of energy and endurance due to pain.   The Veteran's back condition prevented him from running, excessive walking, playing soccer, or contact sports.  

Upon physical examination, the examiner observed that the Veteran's posture was erect, and his gait was normal.  The Veteran was able to sit in and rise from a chair without difficulty, and he was able to climb onto and off of the examination table without difficulty.  Upon physical examination of the back, the examiner observed no erythema, ecchymosis, scars, masses, swelling, atrophy, or deformity.  The examiner observed no loss of the lumbar lordosis, no scoliosis, and no pelvic asymmetry.  The Veteran had forward flexion to 60 degrees actively and passively, extension to 20 degrees actively and passively, lateral flexion to 35 degrees actively and passively, and lateral rotation to 30 degrees actively and passively.  The Veteran was unable to flex and extend his back in excess of four repetitions.  The Veteran's motion was limited by signs of pain that the examiner found to be credible.  The examiner diagnosed the Veteran with chronic lumbago.

The Veteran received an additional VA examination in June 2011.  The Veteran reported that his pain was chronic, and he believed that his pain was worsening.  The pain started in his upper lumbar region and radiated down to his coccyx and was bilateral and constant.  The Veteran complained of decreased motion, stiffness, and spine pain, but he denied having fatigue, weakness, or spasm.  The Veteran's pain was a burning and sharp sensation of severe intensity.  Upon physical examination, the Veteran's posture was stooped and fixed in flexed position.  The Veteran's head position was normal and symmetrical in appearance.  The Veteran had a shuffling gait.  There was no gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis; the examiner observed lumbar flattening.  The examiner observed bilateral spasm, guarding, and painful motion, but no atrophy, tenderness, or weakness.  The muscle spasm, localized tenderness, and guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran had flexion to 45 degrees, extension to 10 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 20 degrees.  The examiner observed objective evidence of pain on active range of motion testing, but there were no additional limitations following three repetitions of the range of motion.  

Applying the relevant rating criteria to the facts in the instant case, the Board observes Veteran has never been diagnosed with ankylosis, nor has his symptoms closely approximated ankylosis or immobility.  While the Board acknowledges that the June 2011 examiner observed that the Veteran's "posture was . . . fixed in flexed position," the Veteran was able to extend his back to 10 degrees on range of motion testing, which is inconsistent with a finding of ankylosis.  Indeed, the record shows generally that the Veteran has maintained limited motion in the thoracolumbar spine throughout the course of the appeal.  A rating of 50 percent or greater is therefore unwarranted at any time under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).  

Without evidence of ankylosis, the maximum available disability rating for a lumbar spine condition is 40 percent.  As noted above, the rating criteria provide for such a rating for limited motion of the thoracolumbar spine only with forward flexion limited to 30 degrees or less.  At no time has the Veteran's forward flexion been so limited.  Instead, the record demonstrates that the Veteran had forward flexion of 70 degrees in April 2004, 60 degrees in April 2007, and 45 degrees in June 2011.  Without forward flexion of the thoracolumbar spine limited to 30 degrees or fewer, a disability rating in excess of 20 percent is unavailable to the Veteran at any time during the appeals period.  

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  See 38 C.F.R. § 4.45 (2012).  Although the Board accepts the Veteran's competent and credible assertions that his lumbar spine disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his lumbar spine disability generally do not demonstrate a degree of functional loss akin to forward flexion limited to 15 degrees or ankylosis so as to warrant a higher rating for the period on appeal.

Turning next to neurological manifestations, in an April 2004 VA examination, the Veteran had 5/5 muscle strength in the lower extremities bilaterally, and deep tendon reflexes were 1+/2+ in the patellar and Achilles tendons bilaterally.  The Veteran reported decreased sensation to light touch and pinprick testing over his left leg.  Distal pulses were 2+/2+ bilaterally.  Similarly, a March 2006 clinician observed no muscle atrophy, and muscle tone was within normal limits.  The Veteran had 5/5 strength bilaterally.  The Veteran's sensation was intact and equal bilaterally.  Deep tendon reflexes were decreased to 1+, but they were symmetric.  

In an April 2007 VA examination, the Veteran denied any bowel or bladder symptoms.  Muscle strength in the lower extremities was 5/5 bilaterally, and deep tendon reflexes were 1+/2+ in the patellar and Achilles tendons bilaterally.  Distal pulses were 2+/2+ bilaterally.  The Veteran indicated that he had diminished sensation in the left anterior thigh, the left medial leg/medial foot, lateral leg/mid-foot, and lateral dorsal and ventral foot.  

In a June 2011 VA examination, the Veteran complained of chronic and constant numbness in his lateral distal left leg (calf) and ankle.  The Veteran reported no history of any urinary incontinence, urinary retention that required catheterization, fecal incontinence, obstipation, erectile dysfunction, or paresthesias; the Veteran complained of urinary urgency, urinary frequency, nocturia, leg or foot weakness, and numbness.  The Veteran's reflex examination testing was normal.  The Veteran had decreased peripheral sensory nerve results bilaterally in the lower extremity, with decreased vibration, position sense, and light touch.  Pain or pinprick testing was normal.  Muscle tone was normal without atrophy.  

Upon review of this evidence, the Board finds that the neurological manifestations of the Veteran's lumbar spine condition do not rise even to the level of mild paralysis, as is required for a compensable rating for diseases of the nerves.  The Veteran has subjectively complained of decreased sensation, but his muscle strength has been consistently normal, his reflex testing was only ever slightly diminished (and was normal at the time of the most recent examination).  In light of above, the competent medical and other evidence of record fails to reflect that the Veteran has separate neurological impairment associated with his service-connected lumbar spine disability for which a separate evaluation may be assigned.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for a disability rating in excess of 20 percent must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for the Veteran's lumbar spine disability, but the Veteran does not meet those criteria.  It also does not appear that the Veteran has "exceptional or unusual" disabilities; he merely disagrees with the evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplate by the schedular criteria.  The Veteran's disability picture is contemplated by the rating schedule, and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board acknowledges that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  TDIU is, however, a benefit provided to Veterans in receipt of service-connected disability compensation when the schedular evaluation is not total.  See 38 C.F.R. § 4.16 (2012).  In other words, TDIU is not provided to a Veteran who is already in receipt of a 100 percent schedular evaluation.  In this respect, VA's General Counsel, in a precedential opinion held that a claim for a TDIU for a particular service-connected disability may not be considered when a schedular 100-percent rating is already in effect for another service-connected disability.  See VAOPGCPREC 06-99.  The Veteran is in receipt of a 100 percent evaluation for an acquired psychiatric condition; TDIU is accordingly not for consideration in the instant case.


ORDER

Service connection for degenerative disc disease of the lumbosacral spine is denied.

A disability rating in excess of 20 percent for a lumbar spine condition is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


